     Case 4:17-cr-00475-JGZ-LCK Document 100 Filed 01/13/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-17-00475-001-TUC-JGZ (LCK)
10                    Plaintiff,                        ORDER
11    v.
12    Jose Arturo Moreno,
13                    Defendant.
14
15         Pending before the Court is Defendant Jose Arturo Moreno’s Motion to Reduce
16   Sentence. (Doc. 89.) The motion is fully briefed. (Docs. 95, 97.) Upon consideration of the

17   18 U.S.C. § 3553(a) factors, the Court will deny the motion.
18        I.   Background

19         Mr. Moreno pleaded guilty to conspiracy to possess with intent to distribute marijuana

20   and was sentenced on January 18, 2018 to a mandatory minimum term of 60 months’
21   imprisonment, followed by four years of supervised release. He has now served
22   approximately 36 months of his sentence and, according to the BOP website, is projected

23   to be released June 1, 2022.

24         In his motion, Mr. Moreno requests that the Court reduce his sentence to time served

25   based on his health risks and the conditions at his place of incarceration. Mr. Moreno

26   documents the heightened health risks he faces, in light of the COVID-19 pandemic, due
27   to his obesity and moderate-to-severe asthma.
28   //
     Case 4:17-cr-00475-JGZ-LCK Document 100 Filed 01/13/21 Page 2 of 3



 1    II.    Motion for Compassionate Relief
 2        Pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), a sentencing court may
 3   reduce a term of imprisonment “after considering the factors set forth in section 3553(a) to
 4   the extent they are applicable,” if the court finds (1) “extraordinary and compelling reasons
 5   warrant such a reduction,” and (2) “the defendant is not a danger to the safety of any other
 6   person or to the community.” U.S.S.G. § 1B1.13. Additionally, the Court’s reduction of a
 7   sentence must be “consistent with applicable policy statements issued by the Sentencing
 8   Commission.”1 18 U.S.C. § 3582(c)(1)(A).
 9        Assuming that Mr. Moreno has established an extraordinary and compelling reason
10   based on his health condition, the Court finds that a reduction in Mr. Moreno’s sentence is
11   not warranted. See 18 U.S.C. § 3553(a). Mr. Moreno’s conviction was based on his
12   involvement in organizing and leading a marijuana grow operation. His offense level was
13   enhanced because he possessed multiple firearms during the conspiracy, maintained
14   premises for the purposes of manufacturing a controlled substance, and organized/ led the
15   criminal activity. (PSR ¶¶ 16, 17 & 19.) Mr. Moreno had an assault-style rifle next to his
16   bed and a shotgun and handgun in the bathroom. Agents also located numerous firearm
17   magazines, multiple-caliber rounds of ammunition, 15 cellular phones, and ledgers with
18   information pertaining to marijuana shipments of hundreds of pounds and amounts either
19   owed or received for the marijuana. (PSR ¶ 8.) Under these facts, the Court finds that a
20   sentence reduction would not “‘comply with the purposes’ of imprisonment, such as
21   deterrence, punishment, and public safety.” See United States v. Trujillo, 713 F.3d 1003,
22   1008 (9th Cir. 2013) (quoting 18 U.S.C. § 3553(a)). The Court further finds that Mr.
23   Moreno’s actions present a danger to the community.
24   //
25   //
26   //
27           1
             A defendant must also exhaust administrative remedies before bringing a motion
     pursuant to 18 U.S.C. § 3582(c)(1)(A). Mr. Moreno’s motion states that he exhausted his
28   administrative remedies, and the Government does not dispute this assertion


                                                 -2-
     Case 4:17-cr-00475-JGZ-LCK Document 100 Filed 01/13/21 Page 3 of 3



 1         Accordingly,
 2         IT IS ORDERED that Defendant’s Motion to Reduce Sentence (Doc. 89) is
 3   DENIED.
 4         Dated this 12th day of January, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
